DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/18/2020have been fully considered but they are not persuasive.
Applicant argues on page 7 that Kappel does not describe a photodetector coupled to a spectrometer and positioned at the detection port, as Kappel Figure 1 has the outbound coupler optically linked to the photodetector at the center of the sphere and Figure 2 has the coupler on the far end of a tube.
Examiner’s position is that Kappel fulfills the language of the claim.
Kappel Figure 1 element 27 is optically connected to the photodetector and attached to the sphere at a port of the sphere. The extension into the middle of the sphere of the light-collection opening does not conflict with the language of the claim, nor does it change its intended purpose, which is to measure the light from the sphere (column 5, lines 50-60). This is also the purpose of applicant’s detector, namely Figure 4, element 3a, described in paragraph 0123 (United States Patent Application Publication paragraph number)). Examiner’s position is that these elements are not patentably different.
As to the transmittance detector, it is inherent that there be a distance between the sphere and the detector, because there must be room for the sample in between. Applicant’s Figure 4 shows this, with noticeable space between sphere 1 and detector 
Applicant argues on pages 7-8 that Kappel does not teach an integrating sphere of the claimed size, and that the size of an integrating sphere is both important and not obvious for the solar PV modules.
Examiner’s position is that while the applicant is correct in arguing the size of the sphere matters, it is known in the art that the choice of sphere & port size depend upon the application for which it is to be used, e.g. smaller spheres are better for fast measurements. See Coffey “PRODUCT FOCUS: INTEGRATING SPHERES: How to select an integrating sphere for your application”.
However, optimization for a task is an obvious matter of design choice and straightforward calculation, see MPEP 2144.05(II) “Routine Optimization”. It is also known that integrating spheres & ports of the claimed size were available at the time of invention, see the ILT INS250N Integrating Sphere Operator’s Manual (2010), which has a 250 mm diameter and 58 mm ports. It would have been obvious to one of ordinary skill in the art at the time of filing to determine the best size for the sphere & ports for the intended use of the invention.
Also, while the examiner does not contest the need for larger spheres when examining solar PV modules, such a use is not stated in the claim. Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kappel et al (US 5764352).
As to claim 1, Kappel teaches a system for measuring light transmission and/or light reflection properties of a transparent sample sheet, the system comprising a detection assembly (Figures 1 & 2, elements 1) and a control unit (Figure 1, element 17, see also claim 17), wherein the detection assembly comprises
 	an integrating sphere (Figures 1 & 2, elements 6b & 6a) having 
 	a sample port (Figure 1, element 24), 
 	an illumination port (Figure 1, opening next to element 4); 
 	a detection port (Figure 1, opening for element 13); 
 	an internal light source positioned at the illumination port (Figure 1, element 4); 
 	a photodetector coupled to a spectrometer and positioned at the detection port (Figure 1, element 14); and 
 	means to detect radiation coming either directly from the sample port (Figure 2, element 9 is pointed at the sample port 24) or from the wall of the integrating sphere (Figure 2, element 13 is pointed at the wall) or both directly from the sample port and from the wall of the integrating sphere (Figure 2, elements 9 & 13); 
 	an external light source or a transmittance detector axially aligned with the sample port (Figure 1, element 9);
 	means to illuminate either with the internal light source (Figure 1, element 4) or with the external light source if present or with no light source (while Kappel does not explicitly teach this, it is obvious that a light can be shut off); 
 	a reference standard positioned away from the sample port (Figure 2, element 5 is away from the port, see column 4, line 62 – column 5, line 2).
 	Kappel does not teach the integrating sphere is physically adjacent to the photodetector / spectrometer. However, Kappel teaches the two are in optical communication (Figure 1, elements 12, 8a, 14) and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the photodetector / spectrometer in any convenient location, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)C “Rearrangement of Parts”. In re Japikse, 86 USPQ 70. Relocating the photodetector would be done in order to improve machine performance, such as adding the ability to combine outputs from different locations around the sphere.
 	Kappel does not teach the integrating sphere has a diameter of about 160 to 300 mm and the sample port has a diameter of about 40 to 60 mm. However, Kappel discloses the claimed invention except for the claimed sizes, and optimization for a task is an obvious matter of design choice and straightforward calculation, see MPEP 2144.05(II) “Routine Optimization”, MPEP 2144.04(IV)A “Changes in Size/Proportion” and the “Response to Arguments” above. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a sphere & port size appropriate to the measurement to be taken, in order to improve machine performance.
As to claim 4, Kappel teaches everything claimed, as applied above in claim 1, in addition the integrating sphere contains only one photodetector and one spectrometer (Figure 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877